Citation Nr: 0707032	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder, to include tinea pedis and pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July1952 until he retired 
in June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for an unspecified foot 
problem.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.

At the July 2006 Travel Board hearing, the veteran, through 
his representative, clarified that he is seeking entitlement 
to service connection for a fungal infection involving both 
feet (tinea pedis) and bilateral flatfoot (pes planus), as 
opposed to an unspecified foot problem as characterized in 
the August 2004 rating decision.  The Board has therefore 
framed the issue on appeal as shown above.  


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied entitlement 
to service connection for dyshydrotic eczema and tinea pedis.  
The veteran did not appeal that decision, and it became 
final.

2.  Since the July 2001 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a bilateral foot disability, to 
include tinea pedis and pes planus, which is neither 
cumulative nor redundant, and which is, by itself or in 
combination with other evidence, so significant that is must 
be considered in order to fairly decide the merits of the 
claim, has not been received.  



CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection 
for dyshydrotic eczema and tinea pedis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a bilateral foot condition, to include tinea pedis and pes 
planus, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The June 2004 letter specifically informed the veteran 
that his claim for service connection for dyshydrotic eczema 
and tinea pedis was previously denied and that, to reopen his 
claim for service connection, he needed to submit new and 
material evidence.  The letter informed the veteran of the 
reasons why his claim was previously denied and advised him 
of the types of evidence that would be considered new and 
material evidence sufficient to reopen the claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The June 2004 letter 
also informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, and the Social Security 
Administration.  The veteran was specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2005 SOC provided the veteran with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for dyshydrotic eczema and 
tinea pedis was denied in a rating decision dated July 2001.  
At that time, the RO considered service medical records 
(SMRs) which showed the veteran was treated for dyshydrotic 
eczema and tinea pedis during service as well as VA 
outpatient treatment records which showed the veteran 
complained of burning and numbness in his feet in 1999.  The 
RO denied the veteran's claim because there was no evidence 
of record showing he currently had a permanent residual or 
chronic disability associated with the in-service foot 
problems.  The veteran did not appeal the RO's determination; 
therefore, the July 2001 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

Since the July 2001 rating decision, the new evidence that 
has been submitted in support of this claim includes VA 
outpatient treatment records dated from December 2002 to 
January 2004, and statements from the veteran regarding 
treatment for his bilateral foot condition since his 
separation from service.  The Board again notes that, in 
order to reopen this claim, there must be medical evidence 
showing the veteran currently has a bilateral foot disability 
and a competent medical opinion relating his current 
disability to service.  After carefully reviewing the 
pertinent evidence of record, the Board finds the veteran has 
not submitted new and material evidence sufficient to reopen 
the claim for service connection for a bilateral foot 
condition.  

Although the VA outpatient treatment records are new, in that 
they were not included in the record at the time of the 
previous final decision, the treatment records are not 
material because they do not show the veteran currently has a 
bilateral foot condition that is due to his military service.  
The Board notes that treatment records dated in December 2002 
and January 2004 reflect the veteran has a diagnosis of 
peripheral neuropathy; however, both treatment records 
reflect the veteran's treating physician considers the 
peripheral neuropathy to be due to either diabetes mellitus 
or the veteran's alcohol use.  In this context, the Board 
notes that service connection for diabetes mellitus was 
denied in an April 2004 rating decision.  The VA outpatient 
treatment records are negative for any additional diagnoses 
related to a bilateral foot condition and the Board finds 
probative that the treatment records are negative for any 
complaints, treatment, or findings associated with tinea 
pedis and/or pes planus.

The Board notes that, in May 2004, the veteran submitted a 
written statement which states that his foot problem has been 
treated with amitriptyline since leaving service.  Similarly, 
at the July 2006 Travel Board hearing, he testified that he 
is currently being treated for pain and nerve damage in his 
feet, and that he still has a fungal infection.  The veteran 
testified that he does not receive treatment from a private 
physician and that he sees a VA physician from the VA Medical 
Center in Charleston, South Carolina, every six months.  He 
stated that his VA physician examines his feet and checks for 
neuropathy.  He also stated he is currently on medication for 
pain and a nerve disorder.  

Although the veteran's May 2004 written statement and July 
2006 testimony is new evidence, the Board finds it is not 
material because it does not raise a reasonable possibility 
of substantiating his claim for service connection for a 
bilateral foot disability.  Essentially, the veteran argues 
that his in-service foot problems caused pain and nerve 
damage to his feet.  However, as noted above, the evidence 
submitted in support of this claim does not show that he has 
pain or nerve damage that is due to the dyshydrotic eczema 
and tinea pedis he incurred during service.  As noted, his 
peripheral neuropathy has been attributed to diabetes 
mellitus, which is not service-connected, and/or his alcohol 
consumption.  In addition, VA treatment records from the 
Charleston VAMC do not show the veteran is currently on 
medication for pain and/or nerve damage associated with a 
bilateral foot disability.  The most recent medication list 
contained in the VA treatment records reflects the veteran is 
on acetaminophen for pain; however, the treatment records do 
not indicate that acetaminophen was prescribed to treat pain 
in his feet, and the Board finds the evidence preponderates 
against making such a finding as the treatment records are 
completely negative for any complaints or findings associated 
with bilateral foot pain.  The medication list also reflects 
the veteran is on buspirone for "nerves."  However, 
buspirone, like amitriptyline which was identified in the 
veteran's May 2004 statement, is a medication used to treat 
anxiety and other mood disorders, with which the record 
reflects the veteran was diagnosed in the 1970s.  

The veteran was asked to provide evidence showing he 
currently has a bilateral foot disability that is related to 
his military service, to include the dyshydrotic eczema and 
tinea pedis incurred therein.  However, no such evidence has 
been received.  The Board appreciates the veteran's sincere 
testimony and notes he is capable of providing evidence of 
symptomatology involving his feet; however, as a layperson, 
the veteran is not capable of opining on matters requiring 
medical knowledge, such as medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds that the evidence 
received in conjunction with the claim to reopen is not new 
and material, and does not serve to reopen the claim for 
service connection for service connection for a bilateral 
foot condition, to include tinea pedis and pes planus.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, we must conclude 
that no further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a bilateral foot condition, 
to include tinea pedis and pes planus, is not reopened, and 
the appeal is accordingly denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


